IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                        PD-1539-07



                             ROBERT HUFFMAN, Appellant

                                             v.

                                 THE STATE OF TEXAS



                       ON DISCRETIONARY REVIEW OF
           CASE 04-06-00126-CR OF THE FOURTH COURT OF APPEALS
                               BEXAR COUNTY



       W OMACK, J., filed a concurring opinion.


       I agree with the observation in Judge Meyers’s opinion (ante) that the court’s

charge to the jury presented theories of liability that were not raised by the evidence, and

with Judge Cochran’s opinion (post) that there was only one offense and that a charge in

the disjunctive could be proper. Therefore I concur in the judgment of the Court.


Filed: October 1, 2008
Publish.